Welcome
I am very pleased to welcome a delegation composed of four members of the Foreign Affairs Committee of the Parliament of the Seychelles and two senior parliamentary officers, headed by their Chair, Mr William. The delegation is here in the European Parliament this week to take part in a four-day study visit organised by the Office for the Promotion of Parliamentary Democracy. We hope you have a fruitful visit, ladies and gentlemen, and we know you will be following with interest the report by Mr Cadec on the fisheries partnership agreement between the European Union and the Seychelles, which will be put to the vote tomorrow. All we ask is that on your next visit you bring a little sunshine to Brussels.